          Case 19-34548 Document 126 Filed in TXSB on 12/20/19 Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                       ENTERED
                                                                                       12/20/2019
In re:                                       §
                                             §
Houston-Harris Division Patrol, Inc.,        §                  Chapter 7
                                             §
          Debtors.                           §              Case No. 19-34548


 ORDER GRANTING TRUSTEE’S EMERGENCY APPLICATION FOR AUTHORITY
            TO PAY ROUTINE ADMINISTRATIVE EXPENSES


          CAME FOR CONSIDERATION on the Trustee’s Emergency Application for

Authority to Pay Routing Administrative Expenses (“Application”) related to Sam Leslie,

the former regional manager, regional vice president, and general manager for the

Debtor. After considering the Application, all responses thereto, if any, the arguments of

counsel, and the evidence presented, the Court is of the opinion and finds that notice of

the Application was in all respects adequate and proper, that emergency consideration is

appropriate, and that the Application should be granted. Accordingly, it is hereby:

          ORDERED that the Trustee is authorized to pay Sam Leslie $1,575 as an

administrative expense from the carveout negotiated between the Trustee and the United

States.


          Signed:
             August 02,
             December 20,2019
                          2019

                                          Christopher M. Lopez
                                          United States Bankruptcy Judge



ORDER GRANTING TRUSTEE’S EMERGENCY APPLICATION FOR AUTHORITY TO PAY ROUTINE ADMINISTRATIVE
EXPENSES                                                                           PAGE | 1
